ORDER
The Disciplinary Review Board having reported to the Court that STEVEN T. KEARNS of HACKENSACK, who was admitted to the bar of this State in 1982, has failed to pay the sanction of $250.00 imposed by the Disciplinary Review Board in proceedings that arose from respondent’s failure to comply with a determination by the District IIB Fee Arbitration Committee, and good cause appearing;
It is ORDERED that STEVEN T. KEARNS be temporarily suspended from the practice of law pending payment to the Disciplinary Oversight Committee of the sanction in the amount of $250.00 assessed by the Disciplinary Review Board in DRB 03-096, the suspension to be effective July 17, 2003, and until the further Order of the Court; provided, however, that this Order shall be vacated automatically if, prior to the effective date of the suspension, the Disciplinary Review Board reports that payment in full has been made or that a satisfactory installment payment plan is in place and current; and it is further
ORDERED that if respondent seeks to be heard on this matter, he shall file with the Clerk of the Court within ten days of the file date of this Order a written request for the issuance of an Order to Show Cause; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that STEVEN T. KEARNS be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20.